                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT
                                                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                              DOC #:
 JOHN MURPHY,                                                                 DATE FILED: 

                            Plaintiff,

                              -against-

 BIOTELEMETRY INC., JOSEPH H. CAPPER, ANTHONY J.                           1:20-cv-11019-MKV
 CONTI, LAURA N. DIETCH, JOSEPH A. FRICK, KIRK E.
                                                                                  ORDER
 GORMAN, COLIN HILL, TIFFANY OLSON, STEPHAN
 RIETIKER, REBECCA W. RIMEL, ROBERT J. RUBIN,
 PHILIPS HOLDING USA INC., DAVIES MERGER SUB,
 INC., and KONINKLIJKE PHILIPS N.V.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On April 5, 2021, the Court entered an Order directing Plaintiff to serve the summons and

Complaint on Defendants on or before May 5, 2021, or to show cause why service has not been

made. [ECF No. 4.] The Court warned that failure to comply with the Court’s Order would result

in dismissal of the action for failure to prosecute. To date, Plaintiff has not filed proof of service,

shown cause why service has not been made, or taken any other action to prosecute the case.

       Accordingly, IT IS HEREBY ORDERED that the above-captioned action is discontinued

for failure to prosecute without costs to any party and without prejudice to restoring the action to

this Court’s calendar if the application to restore the action is made by June 7, 2021. If no such

application is made by that date, today’s dismissal of the action is with prejudice. See LeSane v.

Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370

U.S. 626, 630 (1962)).

SO ORDERED.
                                                               _____________________________
                                                               _ ______
                                                               __     ___________
                                                                      __        ______________
                                                                                __          _ __
                                                                                               ____
                                                                                                 ___
Dated: May 6, 2021                                             MARY YK KAY
                                                                         AY VYSKOCIL
                                                                             VYS
                                                                              YSKOCI   CIIL
       New York, NY                                            United
                                                                    d States District
                                                                      States Di strict Judge
                                                                              ist
